Citation Nr: 1410141	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-35 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected mechanical low back pain with Schmorl's nodules at L2 and L4 with slight disc disease narrowing at L2-L3.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from September 1995 to January 1999.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has current bilateral lower extremity radiculopathy that was caused by his service-connected low back disability.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his bilateral lower extremity radiculopathy was caused by his service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran claims that he currently has bilateral lower extremity radiculopathy that was caused by his service-connected low back disability.  There is potentially contradictory evidence as to whether the Veteran has bilateral lower extremity radiculopathy.  On the one hand, a June 2010 VA examination report concluded that the Veteran had bilateral radicular symptoms, defined as pain and tingling in a spinal nerve distribution, but not radiculopathy, defined as a sensory loss, weakness, or reflex change.  By contrast, multiple VA treatment records have diagnosed the Veteran with sciatica.  Moreover, a September 2012 VA examination report found slight bilateral weakness in great toe extension, bilateral lower extremity hypoactive reflexes, and decreased sensation in the left lower leg / ankle and left foot / toes.  The left lower extremity also had constant moderate pain, moderate bilateral intermittent pain, and bilateral mild paresthesias and numbness.  The examiner diagnosed bilateral lower extremity radiculopathy that was mild on the right and moderate on the left.  The examiner also opined that the radiculopathy was secondary to the Veteran's service-connected low back disability.  An August 2012 private treatment record also found that the Veteran's bilateral lower extremity neurological problems were attributable to his low back disability.

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has a current bilateral lower extremity radiculopathy that was caused by his service-connected low back disability and, therefore, entitlement to service connection is warranted.


ORDER

Entitlement to service connection for bilateral lower extremity radiculopathy is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


